DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-8, 10-20, 22- 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arndt (Pub. No. US2008/0101354)
As per claim 1, Arndt discloses an apparatus comprising: 
First circuit to: (fig.2, 236)
assign at least one of a plurality of transmit queues (fig.2, 242) to a flow as a dedicated transmit queue based on a destination of the flow, communicate the dedicated transmit queue to a source of the flow, (paragraph 25, incoming flows are classified accordingly and assigned accordingly to output queues within the network device.)
communicate the dedicated transmit queue to a source of the flow, wherein the source of the flow comprises a process that requested transmission of at least one packet associated with the flow, (paragraphs 51-52, allocate bandwidth meters per queue, shared across multiple queues or shared across multiple ports. These meters track bandwidth usage for packets associated with one or more applications over a fairly short interval)
transmit packets of the flow from the dedicated transmit queue, and (paragraphs 51-52, allocate bandwidth meters per queue)
second circuitry (fig.2, 244) coupled to the transmit queues, the second circuitry to allocate a flow transmit to the dedicated transmit queue to enforce a flow rate limit for the flow. (paragraphs 33-35, bandwidth meters can be associated with the flows of a particular queue if allocated as a shared resource across multiple queues or ports.)
 		 
As per claim 2, Arndt discloses the apparatus further comprising at least one port for transmitting packets stored in the transmit queues, wherein the second circuitry enforces a port rate limit for communication via the port and a tenant rate limit for communication from the source of the flow, the port rate limit and the tenant rate limit set to values greater than the flow rate limit. (paragraph 51-52, automatically rate limiting bandwidth hogs fairly during congestion; automatically protecting low bandwidth flows)
 
As per claim 3, Arndt discloses wherein the dedicated transmit queue is further assigned based on a tuple for the flow, the tuple including a source of the flow and the destination of the flow. (paragraphs 31-32, an n-tupple hash algorithm reference a particular bandwidth meter by computing a hash index value based on a combination of information extracted from the source IP address field 320, the destination IP address field 340, the application source port field 350, and the destination port field 36)

As per claim 4, Arndt discloses wherein the dedicated transmit queue is further assigned based on a tunnel associated with the flow. (paragraph 25, incoming flows are classified accordingly and assigned accordingly to output queues within the network device.)
 
As per claim 5, Arndt discloses the apparatus further comprising a parser to drop an outgoing packet of the flow when a destination of the outgoing packet does not match the destination of the flow associated with the dedicated transmit queue. (paragraph 30, the flow id or flow classification can be calculated using a hash algorithm applied to information extracted from fields parsed from the header 300 of incoming packets)
 
As per claim 6, Arndt discloses the apparatus further comprising a parser to drop an outgoing packet of the flow from a default queue when a destination of the outgoing packet matches the destination of the flow associated with the dedicated transmit queue. (paragraphs 30-31, the flow id or flow classification can be calculated using a hash algorithm applied to information extracted from fields parsed from the header 300 of incoming packets)

As per claim 7, Arndt discloses the apparatus further comprising a parser to send a notification to close a function associated with the flow when an outgoing packet of the flow is stored in a transmit queue and the outgoing packet includes a destination that does not match a destination assigned to the transmit queue. (paragraph 25, a queue-based scheme in which incoming flows are classified according to their actual priority, as determined by the receiving network device, and assigned accordingly)
 
As per claim 8, Arndt discloses the apparatus wherein the transmit pipeline is further to: 
receive a packet of the flow, obtain a connection entry identifier (ID) associated with the flow from the packet, and map the connection entry ID to a queue ID of the dedicated transmit queue. (paragraph 29-31, the flow id or flow classification can be calculated using a hash algorithm applied to information extracted from fields parsed from the header 300 of incoming packets)

As per claim 10, Arndt discloses wherein a source of the flow comprises a tenant process that is operate on a server, and communicate the dedicated transmit queue to the source of the flow includes communicate a queue identifier (ID) of the dedicated transmit queue to the tenant process to cause the tenant process to address packets of the flow to the dedicated transmit queue. (paragraphs 39-40, identified as priority queues have been assigned to each of the ports, e.g., ports 1-24. Hence, in this example embodiment the logic operates on the parsed information to classify the packet 401 in association with one of the eight priority queues.)

As per claim 11, Arndt discloses wherein the first circuitry includes an end point to relate the flow rate limit to the flow and assign the dedicated transmit queue to the flow. (paragraph 25, incoming flows are classified accordingly and assigned accordingly to output queues within the network device.)

As per claim 12, Arndt discloses wherein the first circuitry is to communicates the dedicated transmit queue to the source of the flow via a transmit complete message for an initial packet of the flow. (paragraph 25, processing overhead is required to set up and tear down the associated resources when flows begin and end)
 
As per claim 13, Arndt discloses   wherein the first circuitry communicates the dedicated transmit queue to the source of the flow via metadata in a received packet from the destination of the flow.  (paragraphs 38-39, datagram formats can be accommodated by determining the type of datagram received)
 
As per claim 14, Arndt discloses wherein the first circuitry is further to reassign the dedicated transmission queue from an initial source to a secondary source to change an association of the flow between the initial source and the secondary source. (paragraphs 51-52, Sharing the meters allows flexibility for a wide variety of constantly changing flow type)

As per claim 15, Arndt discloses a method comprising:
	Receiving a flow rate limit for a flow; (paragraph 51-52, automatically rate limiting bandwidth hogs fairly during congestion; automatically protecting low bandwidth flows)
	Assigning, by a transmit pipeline, a dedicated transmit queue to the flow based on a destination of the flow; (paragraph 25, incoming flows are classified accordingly and assigned accordingly to output queues within the network device.)
	Communicating the dedicated transmit queue to a source of the flow, wherein the source of the flow comprises a process that requested transmission of at least one packet associated with the flow; (paragraphs 51-52, allocate bandwidth meters per queue, shared across multiple queues or shared across multiple ports. These meters track bandwidth usage for packets associated with one or more applications over a fairly short interval)
	Transmitting packets of the flow from the dedicated transmit queue; and (paragraphs 51-52, allocate bandwidth meters per queue)
	Allocating, by a scheduler (fig.2, 244), a flow transmit bandwidth to the dedicated transmit queue to enforce the flow rate limit for the flow. (paragraph 10, automatically rate limit high-bandwidth applications to avoid running out of packet buffers during congestion and logic executes to process packets using bandwidth meters to adjust a drop probability based on a combination of several factors as further cited in paragraph 28)

As per claim 16, Arndt discloses the method further comprising: forwarding packets from the dedicated transmit queue over a port limited by a port rate limit set to a value greater than the flow rate limit; and forwarding packets from the source of the flow limited by a tenant rate limit set to a value greater than the flow rate limit. (paragraphs 39-40, identified as priority queues have been assigned to each of the ports, e.g., ports 1-24. Hence, in this example embodiment the logic operates on the parsed information to classify the packet 401 in association with one of the eight priority queues.)

As per claim 17, Arndt discloses wherein assigning the dedicated transmit queue to the flow includes: receiving a packet of the flow at a parser, obtaining a connection entry identifier (ID) associated with the flow from the packet, and mapping the connection entry ID to a queue ID of the dedicated transmit queue. (paragraph 29-31, the flow id or flow classification can be calculated using a hash algorithm applied to information extracted from fields parsed from the header 300 of incoming packets)

 
As per claim 18, Arndt discloses wherein the source of the flow is a tenant process operating on a server, and communicating the dedicated transmit queue to the source of the flow includes communicating a queue identifier (ID) of the dedicated transmit queue to the tenant process to cause the tenant process to address packets of the flow to the dedicated transmit queue. (paragraphs 39-40, identified as priority queues have been assigned to each of the ports, e.g., ports 1-24. Hence, in this example embodiment the logic operates on the parsed information to classify the packet 401 in association with one of the eight priority queues.)

As per claim 19, Arndt discloses wherein assigning the dedicated transmit queue to the flow includes relating the flow rate limit to the flow and assigning the dedicated transmit queue to the flow based on the flow rate limit. (paragraph 51-52, automatically rate limiting bandwidth hogs fairly during congestion; automatically protecting low bandwidth flows)

As per claim 20, Arndt discloses a system comprising: 
one or more processors for execute a tenant process that is a source of a flow of packets; (paragraphs 15-17, executable by the processor(s)) and 
network interface card (paragraph 20, interface) including:
a transmit pipeline (fig.2, 236) to: 
assign at least one of a plurality of transmit queues to the flow as a dedicated transmit queue based on a destination of the flow, communicate the dedicated transmit queue to the tenant process, wherein the tenant process requests transmission of at least one packet associated with the flow, (paragraph 25, incoming flows are classified accordingly and assigned accordingly to output queues within the network device.) and transmit packets of the flow from the dedicated transmit queue; and 
transmit packets of the flow from the dedicated transmit queue; and (paragraphs 51-52, allocate bandwidth meters per queue)
a scheduler (fig.2, 244) coupled to the transmit queues, the scheduler to allocate a flow transmit bandwidth to the dedicated transmit queue to enforce the flow rate limit for the flow. (paragraphs 33-35, bandwidth meters can be associated with the flows of a particular queue if allocated as a shared resource across multiple queues or ports.)

As per claim 22, Arndt discloses wherein the transmit pipeline further includes a parser to drop an outgoing packet when a destination of the outgoing packet does not match the destination of the flow associated with the dedicated transmit queue. (paragraphs 30-31, the flow id or flow classification can be calculated using a hash algorithm applied to information extracted from fields parsed from the header 300 of incoming packets)
 
As per claim 23, Arndt discloses wherein the transmit pipeline is further to: 
receive a packet of the flow, obtain a connection entry identifier (ID) associated with the flow from the packet, and map the connection entry ID to a queue ID of the dedicated transmit queue. (paragraph 29-31, the flow id or flow classification can be calculated using a hash algorithm applied to information extracted from fields parsed from the header 300 of incoming packets)
 
As per claim 24, Arndt discloses wherein the communicate the dedicated transmit queue to the tenant process includes communicate a queue identifier (ID) of the dedicated transmit queue to the tenant process to cause the tenant process to address packets of the flow to the dedicated transmit queue.  (paragraphs 39-40, identified as priority queues have been assigned to each of the ports, e.g., ports 1-24. Hence, in this example embodiment the logic operates on the parsed information to classify the packet 401 in association with one of the eight priority queues.)

As per claim 25, Arndt discloses wherein the transmit pipeline includes a tunnel end point to relate the flow rate limit to the flow and assign the dedicated transmit queue to the flow. (paragraph 51-52, automatically rate limiting bandwidth hogs fairly during congestion; automatically protecting low bandwidth flows)

As per claim 26, Arndt discloses wherein the source of the flow is to direct one or more packets to the dedicated transmit queue based on the communication of the dedicated transmit queue. (paragraph 43, packets associated with the flow are directly enqueued on an appropriate queue, irrespective of the value of the random number.)


3.	Claims 9, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arndt (Pub. No. US2008/0101354) in view of Klein et al. (US Patent 9,213,564)
As per claim 9, the modified system of Arndt discloses all the limitations as the above but does not explicitly discloses wherein the apparatus is a network interface card coupled to a server, the server for operating a plurality of tenant processes on dedicated hardware resources in single root input/output virtualization (SR-IOV) mode. However, Klein discloses this. (col.5, lines 53-67, i.e., multiple network interfaces may be implemented within a single physical NIC 104a.  For example, single root I/O virtualization ("SR-IOV") NICs provide a number of secondary queues in addition to a primary queue of the network interface.)
 It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Klein with the teaching of the modified system of Beck so as to provide multiple independently configured network interfaces to a single computing device allows a variety of features to be made available to the programs, operating systems, and virtual machines executing on the computing device while avoiding the inefficiencies and performance degradation of software solutions so as to enhance the system performance.

As per claim 21, the modified system of Beck discloses all the limitations as the above but does not explicitly discloses wherein the processors are further to implement a hypervisor, the hypervisor to communicate the flow rate limit to the network interface card.  However, Klein discloses this (col. 3, lines 13-17, i.e., A resource management component, such as a hypervisor or operating system, can determine at the time the virtual machine is launched or at some time thereafter which configuration settings to implement in order to satisfy the desired policy.) 
 It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Klein with the teaching of the modified system of Arndt so as to provide virtual machines executing on the computing device while avoiding the inefficiencies and performance degradation of software solutions so as to enhance the system performance.

Response to Amendment
4.	Applicant's amendment filed on 1/25/2022 have been fully considered but are moot in view of the new ground(s) of rejection. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Lee [US Patent No. 7,606,154] discloses the scheduler identifies a service credit associated with the service flow that represents a bandwidth allocation available for consumption by an associated service flow.
	Huslak et al. [Pub. No. US2004/0228291] discloses Rate limits can be applied to each of the applications to ensure that a single application cannot starve out all other applications, but this requires dedicating a queue to each rate-limited application.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184



/HENRY TSAI/            Supervisory Patent Examiner, Art Unit 2184